DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/10/2021 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.            Regarding claims 1, 10 and 17, the phrase “the reference receiving device has a wider dynamic range than the plurality of auxiliary receiving devices” is vague and unclear. In the claim, it is not clear what is meant by “a wider dynamic range”, leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of claims 1, 10 and 17 is indefinite.
            Claims 2-9, 11-16, and 18-20 are also rejected as they inherit the deficiencies in claim 1, claim 10 and claim 17, respectively. 

Allowable Subject Matter
7.    Claims 1-20 would be allowable if rewritten or amend to overcome the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.

                                                               Comments
4.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1, 10 and 17. Therefore, no prior art rejection for claims 1, 10 and 17 are presented in this action. However, Claims 1-20 are rejected under 35 U.S.C 112(b).

Prior Art of Record
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Cozza (U.S Pub. 2015/0149108) discloses a system for generation of statistically uniform field distribution inside a test volume of a reverberation chamber by means of antennas, said system comprising: analogue components or processing unit to generate complex independent and identically distributed random signals x; modulators or processing unit to filter signals x through a passage matrix P according to a linear transformation in order to determine correlated excitation signals "a" by "a"=Px, determined from a complex transfer function H between the test volume and the antennas; and P is constructed such that E=HPx where E is independent and identically distributed; and antennas of the reverberation chamber to receive simultaneously correlated excitation signals "a" and generating the field  (see specification for more details).
             Rogers (U.S Pat. 5414345) discloses a system for monitoring the level of signal at a test point in a system for susceptibility to electromagnetic fields. A probe, including a detector diode, and a non-metallic, electrically overdamped conductor, which is transparent to the electromagnetic field, is used to monitor the signal level at a test point as an amplitude modulated radio frequency carrier. The carrier is transmitted to a monitor outside of the range of the electromagnetic field using a transmission link, such as an optical waveguide transmitter, that is transparent to the electromagnetic field when the system under test fails. The system under test can then be removed from the electromagnetic field and, for each frequency at which the system failed, a voltage can be injected, using a voltage injection probe, into the system at another point to recreate the detected level of signal at the test point that was coupled into the system from the electromagnetic field. This simulates the effect of the susceptibility to the electromagnetic field, and permits testing of a suitable filter or other expedient applied to the system, even though the system is not exposed to the electromagnetic field. Thus, the system may be tested for susceptibility inside a shielded enclosure and subjected to a controlled electromagnetic field, and the susceptibility may be recreated and solved outside of the shielded enclosure. The probe may include a plurality of detector diodes mounted on a printed circuit board in a shielded structure that is directly connected to the test wire of the circuit to be monitored.
              Guatta (U.S Pub. 2018/0049279) discloses a method for calibrating a set of devices, each device comprising an amplifying component configured to output a signal that is amplified in power with respect to an input radio frequency signal and a measuring component that outputs a digital signal indicative of radio frequency power detected at the amplifying component is provided. The method includes selecting a frequency from a set of frequencies in a bandwidth of radio frequency electromagnetic waves; selecting a phase value from a set of phase values of radio frequency electromagnetic waves; selecting a power level from a set of power levels); setting a subset of the set of devices to output a radio frequency signal of the selected frequency, the selected phase value and the selected power level; measuring a forward power level for the subset of the set of devices that is outputting the radio frequency signal; measuring a backward power level for a subset of the set of devices that is not outputting the radio frequency signal; processing the measurements of the forward and backward power levels to calibrate the digital signal output from the measuring component of each of the set of devices; and encoding the calibrated digital signal output into non-volatile memory. (see specification for more details).
             Brigance (U.S Pub. 2021/0018547) discloses a method for operating an electromagnetic compatibility (EMC) testing system comprising: providing in an EMC test chamber an EMC antenna having a plurality of length-adjustable elements one of which is a driven element; selecting a plurality of frequencies within an EMC testing frequency range; separately for each of the plurality of selected frequencies, adjusting individually incrementally the lengths of each of the plurality of length-adjustable elements for selected combinations of length ratios between the driven element and other ones of the plurality of length-adjustable elements, including combinations of length ratios where the driven element is longer than the other ones of the plurality of length-adjustable elements; separately for each of the incremental lengths of each of the plurality of length-adjustable elements in the selected combinations of length ratios and for each of the plurality of selected frequencies, driving RF energy at the selected frequency at a calibration power level into the driven element of the EMC antenna and measuring VSWR and signal strength; separately for each of the selected frequencies, selecting and storing in a table a one of the incremental lengths at a one of the selected combinations of length ratios having one of the lowest VSWR and a VSWR lower than a threshold value that exhibits a highest signal strength; placing an equipment under test in the EMC test chamber; separately for each of the plurality of selected frequencies: adjusting individually the lengths of each of the plurality of length-adjustable elements to the selected and stored lengths; (see specification for more details).

Conclusion
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
1/2/2022